*1061OPINION.
Ivins:
The taxpayer kept his accounts and filed his return on a cash basis. The liquidating dividend on the 115 shares was not received by the taxpayer until 1922. The sale of the wool by the corporation in 1921 did not constitute a receipt by the stockholder. It was but a necessary step preliminary to a later liquidation distribution.
The taxpayer knew nothing of the sale of the wool until he received the check in January, 1922, and he thereafter forwarded his stock certificate for the 115 shares to the corporation. No loss should be deducted against 1921 income for that transaction.